ORDER
PER CURIAM.
Appellants, Brian Butera and Robin Butera, brought suit against Union Electric and Payne Electric for damages arising out of injuries sustained to Brian But-era while working as an employee of an independent contractor at Union Electric’s Labadie power plant. The trial court awarded summary judgment to Defendants because the accident was covered by worker’s compensation.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial court did not err. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).